Citation Nr: 0312250	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-38 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for service connected sinusitis-
rhinitis. 

2.  Entitlement to the assignment of a higher (compensable) 
disability evaluation for service connected hemorrhoid 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from August 1972 to May 
1977 and from July 1977 to January 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the benefits sought.  

The case was previously before the Board in February 1997, at 
which time it was Remanded to afford the veteran a 
comprehensive medical examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issues on appeal.  

It is additionally noted that when the case was previously 
before the Board, additional claims for entitlement to 
service connection for prostatitis and for assignment of a 10 
percent evaluation for steatocystoma multiplex were in 
appellate status.  However, those claims were granted 
pursuant to a July 2001 rating and, accordingly, the Board is 
without further jurisdiction as to those matters.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  The evidence demonstrates seasonal symptomatology without 
actual atrophy and does not reflect obstruction of the nasal 
passage on either side to any significant degree.

3.  The evidence does not demonstrate more than a mild or 
moderate hemorrhoid condition.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for sinusitis-
rhinitis disability have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.97, Diagnostic 
Codes 6501, 6522 (prior to and from October 1996).  

2.  The criteria for a compensable rating for a hemorrhoid 
condition have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.40-4.46, 4.114, Diagnostic Code 7336 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO as 
reflected by correspondence dated in March 2001.  Thus, there 
is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the ratings, 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claims; thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are recent VA examinations, treatment records, and 
clinical medical records in the file.  The veteran has been 
offered an opportunity to submit additional evidence in 
support of his claim.  In short, the Board concludes that the 
duty to assist has been satisfied, as well as the duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  

The issue on appeal pertains to increased evaluations and, in 
that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Certain rating criteria do not provide for a noncompensable 
disability evaluation.  However, in every instance where the 
schedule does not provide for a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

Sinusitis-rhinitis

Under the criteria in effect when the claim was filed, the 
disability at issue if manifested by definite atrophy of 
intranasal structure, and moderate secretion, warranted a 10 
percent rating.  If there is moderate crusting and ozena, and 
atrophic changes, a 30 percent rating was warranted.  And if 
there was massive crusting and marked ozena, with anosmia, a 
50 percent rating is warranted.  38 C.F.R. § 4.97, DC 6501.

During the pendency of the appeal, the code for evaluating 
respiratory disorders was revised in October 1996 and 
included revision of the rating criteria for rhinitis.  61 
Fed. Reg. 46720 (1996) (codified at 38 C.F.R. § 4.97).  Code 
6501 was discontinued and replaced by new codes.  The RO has 
properly considered both the former version of the diagnostic 
code as well as the amended version, which became effective 
October 7, 1996.

In accordance with Diagnostic Code 6522, allergic rhinitis 
without polyps but with greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side warrants a 10 percent rating.  

A VA examination in 1993 noted only seasonal symptomatology 
without objective abnormality reported.  At his VA 
examination in 1997, the veteran reported only seasonal nasal 
symptomatology and that he sometimes needed antibiotics.  
Examination revealed drainage and slight tenderness over the 
maxillary sinuses without obstruction.  X-rays were normal.  
An ear nose and throat examination in November 1997 noted 
seasonal symptoms and that headaches were not a pertinent 
associated complaint.  A nasal endoscopy revealed a left 
deviated septum along with bilateral inferior hypertrophy.  
The examiner diagnosed allergic rhinitis.  Because the 
evidence demonstrates seasonal symptomatology without actual 
atrophy, a basis for a compensable rating is not 
demonstrated.  Moreover, without evidence demonstrating 
obstruction of the nasal passage on either side to any 
significant degree, the veteran is not shown to have the 
minimally necessary disablement as to warrant a compensable 
rating under the provisions of Diagnostic Code 6522.  
Therefore, in consideration of the above-cited provisions of 
38 C.F.R. § 4.31, his presently assigned noncompensable 
rating is deemed to be proper.

Hemorrhoids

The rating criteria for hemorrhoids, external or internal 
contemplate persistent bleeding and with secondary anemia, or 
with fissures, would warrant a 20 percent; Large or 
thrombotic, irreducible hemorrhoids, with excessive redundant 
tissue, evidencing frequent recurrences, 10 percent; Mild or 
moderate, 0 percent.  38 C.F.R. 4.115, Diagnostic Code 7336.

The 1993 VA examination did not report active hemorrhoids.  
The 1997 examination noted moderate sized hemorrhoids, the 
largest about 1 centimeter across.  A September 2000 VA 
examination reported the absence of fissure, fecal leakage or 
hemorrhoids.  Likewise, a November 2000 examination noted 
"no hemorrhoids".   In consideration of the foregoing, the 
Board concludes that the evidence does not demonstrate 
manifestations approximating a compensable evaluation.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to compensable ratings.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

Finally, the Board observes that the veteran's 
representative's asserts that the VA examination afforded in 
November 1997 is too old for rating purposes.  Generally, 
reexamination will be required if it is likely that a 
disability has improved or if evidence indicates there has 
been a material change in a disability or that the current 
rating may be incorrect.  38 C.F.R. § 3.327(a).  However, in 
the absence of assertions or evidence that the disability has 
undergone an increase in severity since the time of the last 
examination, the passage of time since an otherwise adequate 
examination would not necessitate a new examination.  
VAOPGCPREC 11-95, 60 Fed. Reg. 43,186 (1995).  It bears some 
emphasis that in this case, other more recent clinical 
findings, notably those from September 2000 through November 
2000 buttress the November 1997 findings and reflect the 
absence of hemorrhoids as well as respiratory effort without 
abnormality and an ear nose and throat examination likewise 
without abnormality.  Moreover, there were no pertinent 
complaints advanced in a clinical setting.  Accordingly, the 
Board concludes that the 1997 examination is not too old for 
rating purposes and that the record is adequate for rating 
purposes.

There is no competent evidence of record which indicates that 
the veteran's pertinent disabilities have caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 




ORDER

Entitlement to increased (compensable) evaluation for 
sinusitis-rhinitis is denied. 

Entitlement to increased (compensable) evaluation for a 
hemorrhoid condition is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

